MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  May 31 2018, 10:57 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                       Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Michael Gene Worden
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Darryl Abron,                                           May 31, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A04-1709-CR-2318
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Ronnie Huerta,
Appellee-Plaintiff                                      Commissioner
                                                        Trial Court Cause No.
                                                        49G09-1704-F6-14350



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1709-CR-2318 | May 31, 2018                 Page 1 of 4
[1]   Darryl Abron appeals his conviction for Level 6 Felony Theft,1 arguing that the

      evidence is insufficient to support his conviction. Finding the evidence

      sufficient, we affirm.


[2]   On April 18, 2017, Bradley Bastin, an employee at an Indianapolis Kroger

      store, observed Abron shopping in the cold pack deli case. Bastin saw Abron

      reach into the deli case and pull out a couple of packages of chicken. Abron

      turned around, lifted his shirt, and placed the chicken packages in the back of

      his pants. Abron walked away with the chicken packages concealed in his

      clothing and proceeded to the front of the store. Bastin followed him, and

      when Abron reached the front of the store, Bastin confronted him. At that

      point, Abron was over thirty feet away from an open register and had made no

      attempt to pay for the merchandise. Abron became irate, eventually knocking a

      loss prevention officer to the floor. Store personnel called police, who arrested

      Abron.


[3]   On April 18, 2017, the State charged Abron with Class A misdemeanor theft,

      Class A misdemeanor battery resulting in bodily injury, and Class B

      misdemeanor battery; the State also filed a charging information enhancing the

      theft charge to a Level 6 felony based on Abron’s prior criminal history.

      Abron’s jury trial took place on June 21, 2017. The jury found Abron guilty of

      theft and not guilty of the remaining charges. The jury also found that the State




      1
          Ind. Code § 35-43-4-2(a).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-CR-2318 | May 31, 2018   Page 2 of 4
      proved Abron’s criminal history beyond a reasonable doubt, enhancing the theft

      conviction to a Level 6 felony. On July 19, 2017, the trial court sentenced

      Abron to 730 days imprisonment. Abron now appeals.


[4]   Abron’s sole argument on appeal is that the evidence is insufficient to support

      his conviction. When reviewing the sufficiency of the evidence to support a

      conviction, we must consider only the probative evidence and reasonable

      inferences supporting the conviction and will neither assess witness credibility

      nor reweigh the evidence. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We

      will affirm unless no reasonable factfinder could find the elements of the crime

      proved beyond a reasonable doubt. Id. To convict Abron of theft, the State was

      required to prove beyond a reasonable doubt that he knowingly or intentionally

      exerted unauthorized control over the property of another person with the

      intent to deprive the other person of any part of its value or use. I.C. § 35-43-4-

      2(a).2


[5]   Abron challenges only whether the evidence supports a conclusion that he had

      the intent to deprive the Kroger store of the chicken. A defendant’s intent may

      be based solely on circumstantial evidence. E.g., Purvis v. State, 87 N.E.3d 1119,

      1124 (Ind. Ct. App. 2017). A defendant’s intent may be inferred from his

      conduct and the natural and usual sequence to which such conduct logically




      2
          Abron does not challenge the evidence that enhanced the theft conviction to a Level 6 felony.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-CR-2318 | May 31, 2018                 Page 3 of 4
      and reasonably points. E.g., Long v. State, 867 N.E.2d 606, 614 (Ind. Ct. App.

      2007).


[6]   Here, Bastin observed Abron remove two packages of chicken from the deli

      case, lift his shirt, and place them in the back of his pants. Abron then walked

      to the store exit with the merchandise still concealed under his clothing. When

      confronted, he had passed all points for payment and had made no attempt to

      pay. A reasonable factfinder could infer from this evidence that Abron

      intended to remove the chicken from the store without paying for it. See

      Chambliss v. State, 746 N.E.2d 73, 78 (Ind. 2001) (defendant’s concealment of

      lunch meat under his coat while inside store supported his theft conviction).

      Abron’s arguments to the contrary amount to requests that we reweigh the

      evidence, which we decline to do. The evidence is sufficient to support the

      conviction.


[7]   The judgment of the trial court is affirmed.


      Kirsch, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-CR-2318 | May 31, 2018   Page 4 of 4